RENDERED: SEPTEMBER 23, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-0653-MR


DOUGLAS A. KRUSLEY, SR.                                              APPELLANT



                      APPEAL FROM PULASKI CIRCUIT COURT
v.                       HONORABLE DAVID TAPP, JUDGE
                            ACTION NO. 12-CR-00343



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND L. THOMPSON, JUDGES.

MAZE, JUDGE: Douglas A. Krusley, Sr. appeals from an order of the Pulaski

Circuit Court denying his motions for relief from his conviction and sentence

pursuant to CR1 60.02. Krusley failed to present two of the issues to the trial court,



1
    Kentucky Rules of Civil Procedure.
and Krusley’s third issue is not a valid basis for relief under CR 60.02. Hence, we

affirm the trial court’s order denying the motions.

              On May 13, 2013, Krusley was convicted of first-degree rape. The

jury fixed his sentence at fifteen years’ imprisonment, which the trial court

imposed. This Court affirmed his conviction on direct appeal. Krusley v.

Commonwealth, No. 2014-CA-001223-MR, 2015 WL 8528398 (Ky. App. Dec. 11,

2015). Subsequently, Krusley filed motions for relief pursuant to RCr 11.42 and

CR 60.02, which were both denied. Krusley appealed the denial of the RCr 11.42

motion, which was likewise affirmed on appeal. Krusely v. Commonwealth, No.

2017-CA-000498-MR, 2019 WL 3990996 (Ky. Aug. 23, 2019).2

              While that appeal was pending, Krusley filed a second CR 60.02

motion, claiming: (1) the Commonwealth failed to turn over exculpatory evidence;

(2) the Commonwealth failed to allow him to present defense witnesses; (3) the

Commonwealth failed to prove every element of first-degree rape; and (4) he

received ineffective assistance of counsel at trial. In 2020, Krusley filed an

additional CR 60.02 motion claiming that a detective intentionally falsified

evidence. The trial court denied both motions, concluding that any issue of perjury




2
 In the appeal from the denial his Kentucky Rules of Criminal Procedure (RCr) 11.42 motion,
Krusley’s name is spelled as “Krusely” in the caption and the text of the opinion.

                                             -2-
or falsified evidence was untimely, and that the other issues should have been

brought on direct appeal or on the RCr 11.42 motion. This appeal followed.

             It is well-established that CR 60.02 is for relief that is not available by

direct appeal and not available collaterally under RCr 11.42. Gross v.

Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983). CR 60.02 is not intended to

afford individuals an additional opportunity to re-litigate issues that have already

been presented in an earlier direct appeal or collateral attack or present new issues

that could have been raised in those proceedings. McQueen v. Commonwealth,

948 S.W.2d 415, 416 (Ky. 1997); RCr 11.42(3). And CR 60.02 should only be

used to provide relief when the movant demonstrates why he or she is entitled to

the special, extraordinary relief provided by the rule. Gross, 648 S.W.2d at 856.

             On appeal, the trial court’s denial of a CR 60.02 motion will not be

overturned absent an abuse of discretion. Age v. Age, 340 S.W.3d 88, 94 (Ky.

App. 2011). We will not disturb the trial court’s exercise of discretion absent a

determination that it was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles. Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             Krusley raises three issues on appeal: (1) the trial court improperly

limited his opportunity to cross-examine an expert witness; (2) several jurors failed

to disclose their relationship to one of the Commonwealth’s witnesses; and (3) he

was deprived of his right to present a defense and call witnesses. The


                                          -3-
Commonwealth notes that Krusley did not present the first two issues to the trial

court. Issues not raised before a trial court in a CR 60.02 proceeding are not

subject to review and will not be considered on appeal. Parker v. Commonwealth,

465 S.W.2d 280 (Ky. 1971).

              The Commonwealth concedes that the Krusley’s third issue is

“similar” to the ground that he raised to the trial court. Specifically, Krusley

contends that he was not permitted to call witnesses who were present on the night

of the rape, to put on evidence regarding the victim’s sexual contact with other

individuals, or to cross-examine the Commonwealth’s expert. However, Krusley

fails to show why these matters could not have been raised on direct appeal or in

his earlier motion under RCr 11.42.3 We also note that CR 60.02 generally does

not permit successive post-judgment motions. Foley v. Commonwealth, 425

S.W.3d 880, 884 (Ky. 2014). As a result, we agree with the trial court that the

issue was not properly raised in his most-recent CR 60.02 motions.

              Finally, claims under CR 60.02(e) and (f) must be raised within a

reasonable time. A trial court’s decision as to “[w]hat constitutes a reasonable

time in which to move to vacate a judgment under CR 60.02 is a matter that




3
  On direct appeal, Krusley argued that the trial court improperly excluded evidence regarding
the victim’s sexual contact with other persons. This Court held that the trial court properly
excluded the evidence. Krusley v. Commonwealth, 2015 WL 8528398, at *3-4.



                                              -4-
addresses itself to the discretion of the trial court.” Gross, 648 S.W.2d at 858.

Krusley does not argue that the trial court abused its discretion in finding that the

issue was raised within a reasonable time.

             Accordingly, we affirm the order of the Pulaski Circuit Court denying

Krusley’s CR 60.02 motions.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

 Douglas A. Krusley, Sr., pro se             Daniel Cameron
 Burgin, Kentucky                            Attorney General of Kentucky

                                             Courtney J. Hightower
                                             Assistant Attorney General
                                             Frankfort, Kentucky




                                          -5-